DETAILED ACTION
This action is responsive to the Applicant’s response filed 11/29/21.
As indicated in Applicant’s response, claims 1-3, 5-14 have been amended.  Claims 1-3, 5-14 are pending in the office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the group recited as “a second … direction different than the first … direction” contains an improper usage in “different than”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Das et al, USPubN: 2014/0163717 (herein Das) in view of Kuhns et al, USPubN: 2019/0299290 (herein Kuhns), Noda et al, USPubN: 2010/0038035 (herein Noda); and further in view of Jang et al, USPN: 6,405,095 (herein Jang)
	As per claim 1, Das discloses a method for additively manufacturing at least one three- dimensional object (para 0015) by means of successive layerwise selective irradiation (e.g. laser ... CV scanning - para 0200; laser beam, scanners, layer by layer - para 0208; scanning ... successive layers - para 0210) and consolidation of build material layers by means of at least one energy beam (para 0312, para 0208; source 105 - Fig. 1a, 1b), the method comprising:
	irradiating and thereby consolidating an irradiation area (see above) which is to be selectively irradiated and thereby consolidated of a first build material layer (a layer of powder, dense layer … excluded (e.g. then skipping a layer - para 0209) from being irradiated and thereby consolidated (Note1: laser sintering added with barrier type elimination of unwanted undergrowth via added support layer - e.g. underlying oxide film .. a barrier - para 0210 - that buffers sintering effect of an upper layer reads on underlying sub-area in part disposed underneath a upper layer being just sintered and also excluded from laser scanning), 
	irradiating at least one irradiation area of a second build material layer (see Note2) in such a manner that the at least one irradiation area of the first build material layer is consolidated (Note2: sintering achieved from combining first build layer with a barrier (oxide film) layer from above - see Notel - reads on upward consolidating of lower layers – via sintering - where first build layer and sub-area thereof is extended with formation a second/upper build material layer), 
	wherein by irradiating the irradiation area of the second build material layer, a plurality of vertically extending structural elements are generated (Fig. 1b; building up ... layer by layer - para 0208; propagating it downward - para 0229) which at least comprises selectively irradiated and thereby consolidated portions of the irradiation area of the second build material layer (refer to claim 1; see Note2)  and the at least one sub-area (see sintering and Note2) of the first build material layer.
	A) Das does not explicitly disclose irradiating and consolidating an irradiation area
	(i) wherein a sub-area to the irradiation area to be excluded (from irradiation) is at least partly disposed below at least one irradiation area of a second build material layer which is disposed directly above the first build material layer;
	(ii) irradiating the irradiation area of the second build material layer in an area above the at least one sub-area of the irradiation area of the first build material layer.

formed (second) layer (see layer 135 - Fig. 1b); and as an intermediate {oxide film surface) layer can be inserted as support barrier between upper and lower layers (of the finished portion) to prevent overgrowth effect from influencing scanner readings (para 0209), the combination of upper/lower layers subjected to sintering in terms of separating barrier layer in terms of the upward build up configuration or sintering with formation of second material layer B with its support layer is above a lower or first material layer A having a support layer right beneath it, either discloses or would render obvious consolidation of second build material layer which is disposed directly above (*) the first build material layer by irradiating area (A) of the first build material above sub-area (SA)
	Analogous to sintering and forming layer by layer 3D-material using powder depositing and laser irradiation per Das, Noda discloses laminating of successive layers (Figs 1) or wafers with laser energy and absorbing powders (e.g. laser beam, graphite powder, metal powders, oxide powders - para 0032), which a support/joining layer disposed between the joined wafers/plates (support 5 - Fig. 2a) is designed with a sub-surface treated with a coupling agent (treated with a silane coupling agent - para 0028) to enhance the adhesive strength of the joining layer (para 0062), hence chemically treated sub-area of a support surface below a upper plate/wafer and above a lower plate/wafer subjected to thermal joining, such that the treated sub-area is not designed for laser irradiation (para 0086) entails that the upper laminated plate/wafer combined with said chemically treated sub-area super-imposes a lower laminated plate/wafer right beneath the silane treated sub-area.
	Further, Kuhns also discloses additive manufacturing and powder-based sintering, layer scanning to consolidate/bind potentially porous material (Fig. 1; lattice-like structures, material used in the disk of an injector - para 0012; para 0014, 0056), the powder-based fusion combined with energy scanning (para 0039-0046), where set between a upper layer and a lower layer targeted for bonding and due to non-uniformity of a porosity profile, a lattice like structure (para 0062; injector disk ... lattice-like, injector face — para 0070) representing a “skipped” area is formed to allow flow through (e.g. see claim 7: enable flow through, skipped area - pg. 13) per addidion of a intermediate high porosity layer sandwiched between relatively denser layers of the material to build (para 0010, 0015); hence, sub-area within a intermediate layer (under a upper dense layer and above a lower dense layer) acting with a “skipped area” to facilitate chemical flow (particle flow downstream) between the dense layers (e.g. reinforcing patterned structure with skipped layers - para 0048) entails that the intermediate lattice structure is not subjected to laser scanning.
	Therefore as for (i) and (ii), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement intermediate support structure in Das’s layer-to-layer consolidation so that irradiation and laser scanning in forming an area A includes effect of selective irradiation/consolidation thereof effecting a second build material layer which is disposed directly above - per obviousness of (*) – the first build material layer, i.e. the second build material consolidated in the sense that irradiation of area (A) forms the second build material layer in an area above the at least one sub-area (SA) - as per Noda’s silane treated sub-area, and Kuhn’s lattice skipped area - construed with irradiation area (A) in forming the first build material layer, the latter as part of the up-build sintering of a material using laser scanning or powder-based bonding as shown in Das, Kuhn and Noda; because
	1) formation of upper layer on top of lower layers is per design to facilitate the progressive laser scanning where only upper surface can be submitted for properties capture, whose scanner reading and evaluation of a consolidation melt/sintering stage can be added up to build upon formation of previously completed lower layers while intermediate sub-area would provide other type of support that are not related to direct laser processing;
	2) said additive of support structure or intermediate sub-area underlying each layer consolidation (first build or second build material) in the sense that each sub-area/structure is excluded from irradiation destined for each built layer would
	a) contribute to alleviating undesirable and borderline effect of UV overgrowth (as in Das) that might disturb more significant or regular scanner reading after each additive build;
	b) help chemically enhance the adhesive strength (as in Noda) needed to physically bond upper layer to lower layer, as per a lamination build effect;
	c) facilitate physics of particle flow between any upper layer and lower layer of a additive construction in which density of layers is a complicating factor (as in Kuhn) and disparate level of respective porosity or absence in uniformity thereof would also complicate laser scanning result.
	B) Nor does Das explicitly disclose generating of vertically extended structural elements as
	wherein a first vertically extending structural element is oriented in a first spatial direction and a second vertically extending structural element is oriented in a second spatial direction different than the first spatial direction.
	Non-uniformity of material being subjected to layer-by-layer additive manufacturing includes diversity in properties such as layer thickness, absorbance-related characteristics such as material density/porosity as shown in Das (para 0183, 0184-0186)
	Superimposition and juxtaposition of layers in additive manufacturing can be resulting in horizontally well-aligned layers but often ending up contorted, twisted in staircase-like arrangement; and accordingly, Jang discloses a material deposition process forming one layer at a time and build of a gradient-thichness zones shaped into a staircase appearance prior to materials unification and remove of support structure using powder depositing, CAD, laser based processing (Fig. 5; col. 5 li. 25-30; col. 6 li. 11-36), where partitioned droplet depositing on peripheral regions of a given layer (of the 3-D object) of the layer-manufacturing helps reduce impact of the staircase effect (col. li. 35-45; Fig. 6a; col. 17, li. 50 to col. 18, li. 15); hence orientation of extended structure material in terms of staircase configuration entails first structural element oriented spatially differently from orientation second structural element, due to the staircase or helical pattern (***).
	Kuhns also discloses powder depositing, sintering and melting of layers (para 0061-0062, 0064) to produce a arrangement where layers are subjected to tortuosity of a helical pattern (claim 22, pg. 14) - similar to a staircase - which is caused from the repeated lattice building steps(para 0059); hence staircase arrangment resulted from a CAD-based layer-to-layer sintering and build up via successive melting of layers per to depositing and laser scanning, the build-up to form a 30-object which includes material having uniform or non-uniform internal properties (e.g. thickness, porosity or absorbance difference) is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement depositing and energy level adaptation to each layer processing so that gradient effect of the layer - as set forth in Jang - can be utilized to reduce any negative effect due to progressive displacement of layers such as a helical, tortuous movement during gradual build-up, the helical movement generating staircase pattern as in Kuhns, the gradual building adjacently disposing the vertically extending structural elements so as to generate a staircase-like arrangement; i.e. where , as per (***), a first vertically extending structural element is oriented in a first spatial direction and a second vertically extending structural element is oriented in a second spatial direction different than the first spatial direction; the one or more such arrangements generated and imparted with uniformly or non-uniformly distributed material (e.g. thickness, porosity or absorbance difference) throughout the three-dimensional object manufacturing as per Jang and Kuhns; because
	repeated formation and sintering stages prior to unification of the layers and removal of support layer as set forth in Jang usually create repetitive or accummulated effect of distortion type displacemt at each level yielding a tortuous movement, staircase like pattern generated per the dynamics at each layer which are yet subjected to a final unification stage; 
negative effect such as loss in the true geometry of a layer per a well-known staircase, helical pattern - as in Kuhns - can be managed and reduced via early, apppropriate adaptation of control software, light irradiation coupled with selective arrangement for depositing, which in combination constitutes CAD-based adaptation of selective layer regions with gradient-based algorithm by which irregularties caused by tortuous displacement identifiable from such points at peripherals of a given region can be smoothed out via selective application of deposit gradient, as illustrated in Jang to help reduce the staircase appearance.
	As per claim 2, Das discloses (method of claim 1), at least one area of the irradiation area (A) of the second build material layer which is disposed above (refer to rationale A in claim 1) a respective sub-area (SA), particularly the or at least one selected sub-area of the first build material layer
	Das does not explicitly disclose wherein
	the or at least one area of the irradiation area (A) of the second build material layer (disposed above sub-era SA) is irradiated with a different irradiation parameter set compared with a reference irradiation parameter set applied for irradiation the remaining portions of the second build material layer, particularly with a different irradiation parameter set resulting in a higher energy input into this area of the irradiation area (A) of the second build material layer compared with the reference irradiation parameter set.
	However, Das discloses different power levels (e.g. higher energy input) for laser beam in relation to thickness of material to melt (para 0176; para 0183), where different energy densities can speed up a desired scan speed (para 0185; Table 1) depending of physical properties and conductivity of the material (para 0186), the tracking of applied temperature significant toward optimization on material investment and performance tuning as well as adaptive towards implementation of controls in the CAD-based scanning laser epitaxy or selective sintering (para 0177, 0179; para 0347- 0350; Fig. 57, 58a, 58b)
	Hence, application of higher power or energy intensity at a particular layer identified as material having physical constraints that require enhanced scanning or more laser power is recognized so that tracking of the temperatures resulting from the energy applied would help adapt, tune support software to better control the build for improved efficiency and averting undue utilization of resources is recognized.
	Therefore, as material for additive manufacturing include variety of physical constraints such as density, non-uniform porosity (as per Kuhn) and resisted conductivity such as thickness (as per Das), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement upward consolidation of layers on basis of irradiating and forming a second build material (above a first build material as set forth above) so that irradiation area (A) of the second build material is irradiated with a different irradiation parameter set compared with a reference irradiation parameter set applied for irradiation the remaining portions of the second build material layer, particularly with a different irradiation parameter set resulting in a higher energy input into this area of the irradiation area (A) of the second build material layer compared with the reference irradiation parameter set; because
	different layer of a body can contain different set of physical properties, including conductivity, resistance to reflection or absorption such as type of material, density, porosity and thickness being processed, and when contextualized with other portions of a target 3D object, irradiation of a particular layer can be affected by these physical constraints as set forth above, such that parametric configuration such as intensity or power of energy to the layer to enhance conductivity or speeding absorption would have to be dictated by these properties and possibly different from irradiation instances applied to another layers, as manufacturing under control by software and CAD-based adaptation of beam energy per each additive run or each target to match the conductivity or resistivity of a given target would help optimizing the manufacturing resources in a short term of one build and in a long run, that reduce wear and tear to particular hardware associated with the laser-based additive production.
	As per claim 3, Das discloses (method of claim 1), wherein by irradiating the irradiation area of the at least one second build material layer, a vertically extending consolidating region (e.g. searched for contour ... rapid vertical location changes between different points - para 0228; growth acts ... growth are vertically directed, long vertical extension ... during solidification - para 0232; search can be conducted ... find lines ... vertical growth - para 0234) is built (building up ... layer by layer - para 0208; active contour ... propagating it downward - para 0229) which at least comprises portions of the irradiation area of the at least one second build material layer which are to be selectively irradiated and thereby consolidated (refer to claim 1) as well as the at least one sub- area of the first build material layer (refer to claim 1; Fig. 1b)..
	As per claim 5, Das discloses (method according to claim 1), wherein the plurality of vertically extending structural elements (Fig. 1b) are generated with a two-dimensional or three-dimensional shape (SLE, melting and resolidification, three-dimensional parts - para 0016) and/or a two-dimensional or three-dimensional extension through the three-dimensional object (e.g. 3D analysis, 2D model can be analyzed - para 0381) which is to be additively manufactured (para 0015-0016).
	As per claim 6, Das discloses (method according to claim 1), wherein for generating the plurality of vertically extending structural elements, a different irradiation parameter set (refer to rationale in claim 2) compared with a reference irradiation parameter set applied for irradiating the remaining portions of the respective irradiation area of the respective build material layer, particularly a different irradiation parameter set resulting in a higher energy input into the build material layers compared with the reference irradiation parameter set, is used (refer to rationale in claim 2).
	As per claim 7, Das discloses (method according to claim 1), wherein a plurality of vertically extending structural elements are generated which are uniformly (control the SLE process and enable ... greater uniformity - para 0304; higher constant temperature ... produced a higher uniformity - para 0368, 0370) or non-uniformly distributed (e.g. this uniformity was not seen in similar ... loop trials - para 0367; trials ... non-uniformity cause by smoke extraction - para 0369; account for variations ... in layer height... when implementing multi-layer - para 0367) throughout the three-dimensional object which is to be additively manufactured (para 0015-0016).
	As per claim 8, Das discloses (method according to claim 1), wherein vertically and/or horizontally offset (e.g. offset to represent the average width - para 0263 and related contour analysis per Fig. 33- 34, Fig. 43 and para 0261-0262), in particular vertically and/or horizontally stacked, vertically extending structural elements (Fig. 1b; building up ... layer by layer - para 0208) are generated.
	As per claims 9-10, Das discloses (method of claim 4), wherein vertically extending structural elements are built (Fig. 1b; building up ... layer by layer - para 0208)
	Das does not explicitly disclose
	wherein vertically extending structural elements are built which are adjacently disposed so as to generate a staircase-like arrangement; wherein a plurality of staircase-like arrangement are generated which are uniformly or non-uniformly distr] buted throughout the three-dimensional object.
	Superimposition and juxtaposition of layers in additive manufacturing can be resulting in horizontally well-aligned layers but often ending up contorted, twisted in staircase-like arrangement; and accordingly, Jang discloses a material deposition process forming one layer at a time and build of a gradient-thichness zones shaped into a staircase appearance prior to materials unification and remove of support structure using powder depositing, CAD, laser based processing (Fig. 5; col. 5 li. 25-30; col. 6 li. 11-36), where partitioned droplet depositing on peripheral regions of a given layer (of the 3-D object) of the layer-manufacturing helps reduce impact of the staircase effect (col. li. 35-45; Fig. 6a; col. 17, li. 50 to col. 18, li. 15)
	Kuhns also discloses powder depositing, sintering and melting of layers (para 0061-0062, 0064) to produce a arrangement where layers are subjected to tortuosity of a helical pattern (claim 22, pg. 14) - similar to a staircase - which is caused from the repeated lattice building steps(para 0059); hence staircase arrangment resulted from a CAD-based layer-to-layer sintering and build up via successive melting of layers per to depositing and laser scanning, the build-up to form a 30-object which includes material having uniform or non-uniform internal properties (e.g. thickness, porosity or absorbance difference) is recognized.
	Consolidating strructural elements vertically so that spatial orientation of the extended structural elements is disposed spatially differently as per a staircase or helical configuration (per Jang or Kuhns) has been rendered obvious per rationale B in claim 1.
	Based on rationale B from claim 1, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement depositing and energy level adaptation to each layer processing so that gradient effect of the layer - as set forth in Jang - can be utilized to reduce any negative effect due to progressive displacement of layers such as a helical, tortuous movement during gradual build-up, the helical movement generating staircase pattern as in Kuhns, the gradual building adjacently disposing the vertically extending structural elements so as to generate a staircase-like arrangement; the one or more such arrangements generated and imparted with uniformly or non-uniformly distributed material (e.g. thickness, porosity or absorbance difference) throughout the three-dimensional object manufacturing as per Jang and Kuhns; because of the same reasons set forth with rationale B in claim 1.
	As per claim 11, Das discloses (method according to claim 1), wherein
	a respective vertically extending structural element having a vertical extension of the sum of the layer thicknesses of the respective build material layers (Fig. 1b; building up ... layer by layer - para 0208; propagating it downward - para 0229) through which the vertically extending structural element extends in vertical direction (refer to vertically extending in claim 1) is generated.
	As per claim 12, Das discloses (method according to claim 1), wherein respective vertically extending structural elements (refer to vertically extending in claim 1) and/or staircase-like arrangements (refer to rationale B in claim 1) are disposed in such a manner so as to concertedly adjust the structural properties, particularly the mechanical properties (refer to claim 7, or rationale in claim 10), of the three-dimensional object (refer to claim 1) which is to be additively manufactured (refer to claim 2).
	As per claim 13, Das discloses a control unit for an apparatus for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of build material layers by means of at least one energy beam, the control unit being configured to, particularly in accordance with a with the method according to claim 1,
	control irradiating and thereby consolidating an irradiation area which is to be selectively irradiated and thereby consolidated of a first build material layer(refer to claim 1), whereby at least one sub-area of the irradiation area which is at least partly disposed below (refer to claim 1) at least one irradiation area of a second build material layer which is disposed directly above the first build material layer is excluded from being irradiated (refer to claim 1) and thereby consolidated; and
	control irradiating the irradiation area of the second build material layer in an area above the at least one sub-area (refer to claim 1) of the irradiation area of the first build material layer in such a manner that (refer to claim 1) the at least one sub-area of the irradiation area of the first build material layer is consolidated.
	( all of which being addressed in claim 1)
	As per claim 14, Das discloses an apparatus for additively manufacturing at least one three-dimensional object (refer to claim 1) by means of successive layerwise selective irradiation and consolidation of layers (refer to claim 1) of build material by means of at least one energy beam (refer to claim 1), comprising the control unit according to claim 13.
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that nowhere does Das disclose “selectively irradiating … thereby consolidated portins … area of the second build layer … sub-area of the first build layer, wherein … first vertically extending structural element … first spatial direction and … second vertically extending structural element … second spatial direction … different than … first … direction” (Applicant's Remarks pg. 7).  The “selectively irradiating” of areas including first layer, a intermediary mid-layer section and a second layer has been shown in the sintering effect by Das with built layers stacking up (first below a second layer) and having in between a barrier portion excluded from irradiation, whereas the different spatial orientation by each layer – as part of a newly added language - has been addressed with a adjusted grounds of rejection.
(B)	Applicants have submitted that neither Noda nor Kuhns remedies to Das deficiencies in regard to the above “selectively irradiating” and “first, second spatial direction” (Applicant's Remarks pg. 7, bottom to pg. 8, top).  The newly added language has been prosecuted with an adjusted ground of rejection, while the “selectively irradiating” by Das consolidation by layer sintering has been set forth in the Office Action, against which there has been no detailed prima facie case of rebut made correspondingly.
	In all, Applicants arguments are considered either moot or largely inconclusive, and the claims as currently submitted stand rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 17, 2022